Exhibit 99.1Certificate of Title – Republic of Fiji Islands REPUBLIC OF THE FIJI ISLANDS CERTIFICATE OF TITEL TITLE REGISTRY OFFICE – SUVA, FIJI LICENSE NUMBER:AG2476895TITLE NO: FT236798 IN COMPLIANCE WITH LAND AND TITLE ACT (CAP 93) OF THE FIJI LAND REGISTRY. APPLICATION FOR REGISTRATION RECEIVED ON:28 OCTOBER, 2010 ENTERED ON: 03 NOVEMBER, 2010 REGISTERED OWNER: RECURSOS MONTANA S.A. VUNIDAWA GOLD MINE LATITUDE 17°49’12” SOUTHLONGTITUDE 178°21’00” EAST SOLE OWNER ASSIGNMENT TRANSFER MORRIS VENTURES LLC ASSIGNMENT NO. FA984123 PARCEL INDENTIFIER:385-9765 FT 9 UNIT CLAIM BLOCK, 72.5 HECTARES NOTATIONS: NONE TAXATION AUTHORITY: CITY OF VUNIDAWA, FIJI CHARGES AND LIENS: NO OTHER PENDING TRANSFER OR APPLICATIONS -1-
